Citation Nr: 1118552	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  08-00 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a back disorder, to include as due to service-connected knee disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran had active service from April 1975 through October 1979, from August 1980 through August 1984, and from December 1988 to April 1989; additionally, the Veteran apparently had reserve component service of unverified types and dates.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board previously Remanded the claim addressed in this appeal in August 2010.  

Although the Veteran apparently resides in Texas, his official address of record is in Mississippi and the Jackson, Mississippi RO has jurisdiction of the claims files.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran requested a Travel Board hearing.  The requested hearing was conducted by the undersigned Veterans Law Judge in April 2010.

In a statement of November 2010, the Veteran raises questions regarding a claim for 38 U.S.C.A. § 1151 claim, and whether his service connected mental condition is rated as permanent and total at the 100 percent level.  These questions are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The preponderance of the medical evidence establishes that the Veteran's current lumbar back disorder was not manifested during the Veteran's period of active service, or within one year after separation from any period of active service, is not related to his active military service, and is not secondary to or aggravated by a service-connected knee disability.

2.  The Veteran's statements that he injured his back in service and experienced back pain chronically and continuously thereafter are inconsistent with the objective evidence of record and are not credible.  


CONCLUSION OF LAW

The criteria for service connection for a back disorder, to include as secondary to or aggravated by a service-connected knee disability, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to service connection for a back disorder.  

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Duty to notify

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  
After the Veteran submitted the 2006 claim underlying his appeal, the RO issued a letter in November 2006 which advised the Veteran of the criteria for service connection.  In 2008, the RO advised the Veteran of provisions regarding assigning a disability evaluation and assignment of an effective date, if service connection were to be granted.  These letters, read together, included notice of each item VA must address regarding its duties to notify and assist a Veteran.  

Therafter, the RO issued a statement of the case (SOC) in 2007, a supplemental statement of the case (SSOC) in 2008, and two SSOCs in 2009.  Each of these communications again advised the Veteran of the criteria for service connection and included notice of VA's duty to notify and assist the Veteran.  The Veteran has been represented during his appeal.  His testimony before the Board in April 2010 demonstrates that he understands what he must prove to substantiate his claim and understands what type of evidence might assist him to substantiate his claim.  

The Board finds that the Veteran was advised of all information for which notice is required under the VCAA.  To the extent that there was any defect in the timing or content of any notice to the Veteran, the Veteran has not raised any claim that he was prejudiced by any such defect.  There is no presumption that any timing or content notice resulted in prejudice to the Veteran.  See Shinseki v. Sanders, 129 S.Ct. 1696, 1706 (2009).  The record establishes that the Veteran has had a full and fair opportunity to participate in the adjudication of the claims addressed in this decision.  The Board finds, as a matter of fact, that no defect in the timing or content of notice resulted in prejudice to the Veteran.  The appeal may be adjudicated without further notification.  


B.  Duty to assist

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service treatment records, including entrance and separation examinations for each of his periods of service, are associated with the claims file.  Records of the Veteran's reserve service are also associated with the claims file, as there are records noting that the record was held at the Reserve Personnel Center, and these records reflect dates during which the Veteran was not enlisted in active military service.  

Voluminous VA clinical records, including at least 1,000 pages of non-duplicative records, have been associated with the claims file.  Additionally, the Veteran's employment clinical records have been obtained, and records from the Social Security Administration have been obtained.  The Veteran has been afforded VA examinations, and, most recently, medical opinion based on review of the entirely of the Veteran's claims file, which consists currently of 11 volumes, has been obtained.  

The Veteran contends, in a statement dated in December 2010, that he is entitled to VA examination because he requested VA examination at a different facility, or by another examiner, or at his own expense.  The Veteran's request that he be provided a review at a different facility or by a different reviewer suggests, in essence, that there was bias by the facility or by the reviewer.  The Board finds no indication that the facility or the examiner is biased against the Veteran.  The Board acknowledges that the provider who conducted the 2010 review of the claims file noted that he had previously examined the Veteran, in 1998.  The Board does not agree that the duty to assist a Veteran requires VA to provide examination by a facility and reviewer of the Veteran's choice.  VA has obtained an opinion as to each question posed in the August 2010 Remand.  The Board notes that its August 2010 Remand directed that opinion based on review of the claims file be obtained.  The Board is satisfied there was substantial compliance with the Remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Thus, as there is no indication or allegation that relevant evidence remains outstanding, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection

Service connection may be granted for a disability due to a disease or injury which was incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.   38 C.F.R. § 3.310.   In addition, secondary service connection may also be established by any increase in severity (i.e., aggravation) of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease.  38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service connection may be awarded for a "chronic" condition when a disease defined by statute or regulation as a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition.  There is a presumption applicable for service connection for organic diseases of the nervous system which applies to some types of hearing loss manifested within one year following service discharge, and the provisions regarding presumptions have been considered in this decision.  

In order for a claim to be granted, there must be competent evidence of current disability (established by medical diagnosis); of incurrence or aggravation of a disease or injury in service (established by lay or medical evidence); and of a nexus between the in-service injury or disease and the current disability (established by medical evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  

A Veteran is competent to testify as to a condition within his knowledge and personal observation.   See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (Veteran competent to describe dry, itchy, scaling skin); but see Layno v. Brown, 6 Vet. App. 465 (1994) (lay testimony that Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (competent testimony "can be rejected only if found to be mistaken or otherwise deemed not credible").  In each case, the Board must apply a two-step analysis, and first determine whether the claimed disorder is the type of injury or disease for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record, including evidence such as any in-service record documenting the injury or disease.

Claim for service connection for back disorder

The current medical evidence establishes that the Veteran manifests a back disorder, for which diagnoses of spondylosis and degenerative disc disease have been assigned.  The fact that a diagnosis of a current disorder has been assigned satisfies one of the three criteria required for service connection.  In order to establish his claim for service connection, the Veteran must submit evidence demonstrating that he meets the two remaining criteria: incurrence or aggravation of a disease or injury in service (established by lay or medical evidence); and of a nexus between the in-service injury or disease and the current disability an event in service.  

The Veteran's service treatment records disclose that, during his first period of service, from 1975 through 1979, the Veteran sought treatment for complaint of back pain on at least two occasions, and a diagnosis of mechanical low back pain was assigned.  The Veteran's 1979 separation examination, as well as his 1984 re-induction examination, disclose that the Veteran's spine and musculoskeletal system were described as normal.

The Veteran received medical and surgical treatment for knee pain during his second and thirds periods of active service.  Records dated in 1988 reflect that he complained of back pain at times when he was being treated for knee pain.  However, the September 1988 separation examination discloses that the Veteran's spine and musculoskeletal system, other than the knees, were described as normal.  The March 1989 summary for Medical Board evaluation discloses no findings of a back disorder.  

The Veteran worked for the United States Postal service after his service discharge until about 1999, according to USPS records associated with the claims file.  The Veteran sought benefits from the Social Security Administration in December 1997.  Among the disabling disorders, the Veteran listed back pain.  

VA treatment records dated in July 1996 reflect that the Veteran reported that he had recently developed low back pain as his knee disabilities had increased in severity.  

The reviewer who provided the 2010 opinion concluded that, although the Veteran had complained of back pain prior to his service discharge in 1979, low back pain associated with muscle strain of the back is "self' limited" and not expected to cause problems over many years.  The examiner further noted that degenerative spine and disc disease was a common problem that increased with age.  The examiner concluded that the preponderance of the medical evidence was against the claim that the Veteran's current back disorders were related to or the direct and proximate result of any incident or occurrence in the military.  

In the April 2011 Informal Hearing, the Veteran's representative argues that, although no diagnosis of a back disorder was assigned, the Veteran manifested continuity and chronicity of back pain following service until a diagnosis or diagnoses could be assigned for the disorders.  However, the clinical records from 1989 through 1996, which are devoid of evidence of continuity and chronicity ob back pain, and the July 1996 VA outpatient treatment records, and the records relating to the Veteran's employment, are inconsistent with this contention as they fail to show evidence of complaints or symptoms that reflect chronic disability or continuous pain.  .  To the extent that the Veteran contends that he had chronic and continuous back pain following service prior to July 1996, such assertions are not credible.  

The evidence and the 2010 medical opinion establish beyond a preponderance that the Veteran did not manifest a back disorder to the required degree within one year after his service discharge, to include his service discharge in 1979, in 1984, or in 1989.  Thus, service connection for a back disorder may not be presumed.  

Although the Veteran's service treatment records and post-service clinical records establish that he did not manifest chronic back pain or a chronic back disorder during service or within one year after service or chronically and continuously after service, the Veteran may establish entitlement to service connection if his service-connected knee disability has caused or permanently aggravated the symptoms or pathology of a back disorder.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346- 47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In an October 2010 medical opinion, the VA reviewer concluded that the Veteran's knee disabilities did not cause and do not permanently aggravate his back disorder.  The reviewer explained that age, heredity, occupation, and weight are associated with onset of degenerative joint disease and degenerative disc disease.  The examiner concluded that the Veteran's disorder was a multifactoral, age-related process influenced by mechanical and genetic factors.  The reviewer concluded that there was nothing in the medical literature to support an etiology related to the Veteran's service-connected knee disabilities.  This opinion places the preponderance of the medical evidence against the claim.  

The Board notes that the Veteran testified that certain providers had advised him that his current back disorders were due to his service-connected knee disabilities.  The Board afforded the Veteran an opportunity to obtain such opinions in writing.  However, the Veteran did not submit written opinion from any of the identified providers.  

The reviewer also concluded, based on the radiologic examinations of the Veteran's back from 1996 to the present that the evidence was against a finding that the Veteran's service-connected knee disabilities, or medication used to treat those disabilities, or the use of assistive devices, had permanently aggravated or worsened the back disorder or its symptoms.  In particular, the reviewer discussed at length the findings on medical examinations, which showed that the Veteran had back pain which was worse with standing, but which present at all times, including when the Veteran was sitting.  This medical evidence establishes, as a factual matter, that, if the Veteran's knee disability exacerbated his back disorder while he was standing or walking, such exacerbation was temporary, since changing positions decreased back pain.  This factual evidence also establishes that the Veteran's symptoms of back disorder are not permanently aggravated by the knee disabilities since the examiner has specifically noted that back pain is exacerbated if the Veteran maintains a sitting position; such increase in symptomatology is unrelated to the Veteran's service-connected knee disability.  

The reviewer also discussed at length the noted progression of the back disorders, beginning with initial radiologic examinations which showed very minimal disc bulging in May 2001 through May 2009, which showed mild disc space narrowing and spur formation at L4-L5.  Thus, the reviewer has referenced specific medical evidence of record for the conclusion that service-connected knee disabilities were unrelated to the etiology of current back disorders and have not permanently aggravated the current back disorders.  

The Veteran's representative contends that October 2010 opinion is inadequate for a variety of reasons.  The representative contends that, because the reviewer determined that the Veteran was "obese" based solely on his BMI, the reviewer displayed laziness and lack of clear thinking, since there is no reference to any medical records noting obesity.  In fact, the opinion states that, given the Veteran's height and weight, his BMI places him in the category of "over weight."  

The Board disagrees with the representative's contention that the reviewer displayed "laziness," as the portion of the report representing the summary of the Veteran's clinical records is more than 6 (typewritten) pages in length, and the whole opinion report is more than 10 pages in length.  The complete opinion, in fact, references numerous facts which could serve as a basis for a factual finding that the Veteran was "over weight" rather than muscular, to include notations regarding the Veteran's use of a cane for ambulation, the history of surgical treatment of knee disability, references to limitations on the Veteran's ability to stand and walk, and the like; in addition, the claims file reflects that Veteran's need for aid and assistance for activities of daily living.  The Board acknowledges the representative's contentions regarding the accuracy, specificity, clarity, and factual basis for the reviewer's conclusions.  The Board concludes that the report provides a comprehensive and persuasive overview and basis for each of the conclusions set forth.

The representative also contends that the reviewer's opinion is of little value because the survey of medical literature discussed is not comprehensive.  The representative notes that the reviewer did not discuss an article entitled, "Risk Factors for Lumbar Intervertebral Disc Herniation in Chinese Population: A Case-Control Study."  The representative has not explained why the study to which the representative cites is applicable in this case.  The Board finds, as a matter of fact, that the reviewer's failure to discuss the specific article submitted by the Veteran's representative does not establish or suggest that the literature review was not an adequate basis for the opinion.  

The VA reviewer who provided the October 2010 opinion provided a comprehensive, detailed, accurate picture of the Veteran's clinical records.  The October 2010 opinion is more than 10 pages in length.  The reviewer discussed the Veteran's clinical records over the period during and since the Veteran's military service in lengthy and specific detail.  The reviewer discussed a survey of clinical literature used as background in reviewing the evidence as a whole.  The Board finds that the VA reviewer's opinion is persuasive.  The Board notes that the reviewer has reconciled all of the evidence of record with the opinions expressed.  For these reasons, the October 2010 opinion is persuasive and carries the preponderance of the medical evidence.  

The preponderance of the accurate and credible evidence is against the claim that the Veteran incurred a back disorder in service or as a result of service, and is against the claim that a current back disorder is caused or aggravated by a service-connected knee disability.  The evidence is not in equipoise, and there is no reasonable doubt which may be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).  The claim for service connection for a back disorder is denied.


ORDER

The appeal for service connection for a lumbar spine disorder is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


